Citation Nr: 0530777	
Decision Date: 11/16/05    Archive Date: 11/30/05	

DOCKET NO.  03-19 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach disorder. 

2.  Entitlement to an increased rating for status post right 
shoulder reconstruction, currently evaluated as 20 percent 
disabling. 

3.  Entitlement to an increased rating for low back syndrome 
with osteoarthritis, currently evaluated as 20 percent 
disabling.   

4.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, J. M., and L. L.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1985 to February 
1988 and from June 1988 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The June 2002 notification letter to the 
veteran was sent by the Nashville, Tennessee, RO, which 
currently has jurisdiction of the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

When the veteran filed his claim for service connection for a 
stomach disorder in September 2001 he indicated that he had 
received treatment for his stomach at the Chattanooga VA 
medical facility from 1995 to 2001.  During a personal 
hearing before the undersigned in August 2005, at page 3, he 
indicated that he had received treatment at the Chattanooga 
outpatient facility for acid reflux in 1994, 1995, or 1996.  
Although some records have been obtained from the Chattanooga 
VA facility, it does not appear that an attempt has been made 
to obtain records relating to treatment of the veteran at 
that facility from 1994 through September 1999.  

At pages 10 and 11 of the August 2005 personal hearing the 
veteran testified that he had underwent a right knee 
arthroscopy the week before at the Johnson City VA facility.  
He indicated that he was unable to completely bend or 
straighten his right knee.  At page 15 he indicated that he 
was to have X-rays and MRIs the next day.  Records relating 
to the arthroscopy have not been obtained.  

At the time of a September 2001 VA examination the veteran 
complained of weakness, fatigability, and pain of his knees 
and shoulders.  The report of an October 2001 VA fee-basis 
examination notes that the veteran's problems with his 
shoulders are weakness and pain which depend on activity 
level.  This examination also indicates that back pain was 
directly related to activity with increased pain upon 
increased activity.  The referenced examinations, as well as 
an April 2004 VA neurology examination, do not reflect what, 
if any, weakness, fatigability, or pain would have on range 
of motion the veteran is able to accomplish with his right 
shoulder, low back, and right knee.  38 C.F.R. § 4.40 (2005).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered).

In light of the above, the appeal is REMANDED for the 
following:

1.  Request VA treatment records from the 
Nashville, Murfreesboro, and Johnson City 
facilities from November 22, 2004, to the 
present.  

2.  Request treatment records from the VA 
facility at Chattanooga from May 1994 
through September 1999.  

3.  Afford the veteran a VA orthopedic 
examination to determine the nature and 
extent of his service-connected right 
shoulder, low back, and right knee 
disabilities.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review was accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected status post right 
shoulder reconstruction, low back 
syndrome with osteoarthritis, and 
degenerative changes of the right knee, 
including setting forth in degrees of 
excursion any limitation of motion of the 
right shoulder, low back, and right knee.  
The examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's service-
connected right shoulder, low back, and 
right knee disabilities could 
significantly limit the functional 
ability of the right shoulder, low back, 
and right knee during flareups, or when 
the right shoulder, low back, and right 
knee are used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flareups; (2) determine 
whether as a result of the service-
connected right shoulder, low back, and 
right knee disabilities, the right 
shoulder, low back, or right knee exhibit 
weakened movement, excess fatigability, 
or incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion 
with respect to whether or not these 
factors result in additional loss of 
range of motion, it should be so stated.  

4.  Then, readjudicate the issues on 
appeal.  If any determination is 
unfavorable, a supplemental statement of 
the case should be provided to the 
veteran and his representative and they 
should be afforded the appropriate 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

